ITEMID: 001-72301
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF YUSUF GENÇ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Costs and expenses award - Convention proceedings
TEXT: 4. The applicant was born in 1929 and lives in Mersin.
5. The General Directorate of National Roads and Highways (Devlet Karayolları Genel Müdürlüğü), a State body responsible, inter alia, for motorway construction, expropriated four plots of land belonging to the applicant in İçel in order to build a motorway. A committee of experts assessed the value of the land and the sum so fixed was paid to him when the expropriation took place.
6. On 26 December 1995 the applicant requested increased compensation. Accordingly, on 13 November 1996 the Mersin Civil Court of First Instance awarded him additional compensation of 4,500,000,000 Turkish liras (TRL) (approximately 35,976 euros (EUR)), plus interest at the statutory rate applicable at the date of the court’s decision, running from 26 December 1995.
7. On 2 February 1998 the Court of Cassation upheld the judgment of 13 November 1996.
8. On 13 April 1998 the administration paid the applicant TRL 8,475,906,000 (approximately EUR 31,684) in additional compensation, together with interest.
9. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, §§ 17-25).
